Title: To George Washington from Captain Gideon Foster, 11 September 1775
From: Foster, Gideon
To: Washington, George



11 September 1775.

“Begs Leave to Resign his Command⅌” of a company in Colonel John Mansfield’s regiment, “being at this time in an ill State of Health & finds his disorder increasing on him, & . . . his intrest being in a different Situation from what he Expected when he Engaged in the Service whereby he is like to be a great sufferer in his Estate.” He recommends Captain John Baker as his successor.
